Citation Nr: 1517520	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for left elbow strain, status post healed injury to left upper arm with exostoses prior to October 14, 2014, and in excess of 10 percent thereafter.

3.  Entitlement to an initial separate evaluation in excess of 20 percent for limitation of pronation associated with left elbow strain, status post healed injury to left upper arm with exostoses.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1975 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a rating decision dated January 2015, the RO granted service connection for unspecified trauma and stressor-related disorder, and assigned a 30 percent evaluation effective October 14, 2014; granted an increase evaluation to 10 percent for  left elbow strain, status post healed injury to left upper arm with exostoses effective October 14, 2014; and granted a separate evaluation of 20 percent for limitation of pronation associated with left elbow strain, status post healed injury to left upper arm with exostoses, effective October 14, 2014.  Although the RO granted service connection for a psychiatric disorder, unspecified trauma and stressor-related disorder, the RO did not grant service connection for PTSD.  As the Veteran has not withdrawn his claim for service connection for PTSD, that claim remains on appeal.  Also, since the increase to 10 percent for the Veteran's left elbow disability and the assignment of a separate 20 percent evaluation for limitation of pronation did not constitute a full grant of the benefits sought, and the Veteran has continued his disagreement with the rating assigned, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In letters dated February 27, 2015 and March 6, 2015, the Veteran's attorney requested from the RO an extension of 90 days to submit additional evidence.  As addressed below, all issues are being remanded to the RO for additional development.  In order to expedite processing of the Veteran's claim, the Board will proceed to remand this case which will allow the Veteran's attorney ample time to present additional evidence and/or argument to the RO in support of these claims.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) as well the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to claims on appeal, a review of the record indicates that in VA treatment records and during an October 2014 VA PTSD examination, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability income due to his various medical problems.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot definitively say that the SSA records do not contain relevant evidence regarding the issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

In addition to the Social Security records, as the record reflects that the Veteran is receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file. 

Regarding the Veteran's service-connected left elbow disability, he was most recently afforded a VA examination in October 2014.  The Board notes that for  disabilities rated on the basis of limitation of motion, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.   These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.   

In this case, the examiner reported subjective complaints and described symptoms.  Range of motion findings were provided.  However the examiner stated that it would require speculation to estimate range of motion during flare-ups, though it was plausible that the Veteran's description of spasms would significantly reduce his range of motion.  The examiner's rationale was that there was insufficient history and findings to make such an estimate with any degree of certainty.   However, the Board notes that the examiner should determine, based on medical expertise and examination findings, whether such limitations do occur and to what degree.  Medical certainty is not required, only an estimation based on expertise.  It is also unclear from the examiner's comments as to what additional evidence would be needed to make such an estimation.  On remand, a supplemental medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

2.  Obtain any updated VA treatment records from the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since January 2015.

3.  Request an addendum medical opinion from the October 2014 VA examiner, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports, as well as the medical evidence of record, must be considered in formulating the requested opinion. 

If the examiner remains unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




